Citation Nr: 1402365	
Decision Date: 01/16/14    Archive Date: 01/31/14	

DOCKET NO.  12-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a disability of the left middle finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In correspondence of November 2013, the Veteran, through his accredited representative, indicated that he wished to withdraw from consideration the issue currently on appeal.  Accordingly, that issue will be dismissed.  

Finally, based on correspondence contained in the file, it would appear that, in addition to the issue currently before the Board, the Veteran seeks entitlement to service connection for a disability of the left ring finger.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.  


FINDING OF FACT

In correspondence of November 2013, the Veteran, through his accredited representative, requested withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for a disability of the left middle finger.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for a disability of the left middle finger have been met.  38 U.S.C.A. §§ 5103, 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).

In the present case, in correspondence of November 2013, the Veteran, through his accredited representative, withdrew from consideration the issue of entitlement to an initial evaluation in excess of 10 percent for a disability of the left middle finger.  As the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for a disability of the left middle finger is dismissed.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


